Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed on 7/1/2020. Wherein claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 4, 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell (20140258446 A1) in view of Yang et al (US 20210368023 A1).
With respect to independent claims:
Regarding claim(s) 1 Burselles teaches a system for facilitating reduction of latency experienced by a user of a physical device by determining latencies associated with a plurality of virtual device platforms, the system comprising: circuitry configured to: determine a latency associated with each of a plurality of virtual device platforms, the determined latency including a network latency between a physical device and each of the plurality of virtual device platforms;  (Bursell, [0075], a resource manager component 512 within a cloud management system 510 may be configured to select and/or provision physical resources in the hardware layer 530 to be allocated to virtual machines. For example, after receiving a customer request via to create one or more new virtual machines, the resource manager 512 may determine the physical virtualization server (or host), physical storage disk(s), and physical network element(s) to use when creating the new virtual machines. In some cases, the amount of the physical resources to be allocated (e.g., processing capacity, RAM, disk storage, network bandwidth, network latency, etc.) may be pre-determined by a contract or a service level agreement (SLA) between the cloud system and the customer requesting the virtual machines.)
select, from among the plurality of virtual device platforms, a first virtual device platform for connecting to the physical device, the first virtual device platform having a lowest determined latency from among the plurality of virtual device platforms; (Bursell, [0075],  after receiving a customer request via to create one or more new virtual machines, the resource manager 512 may determine the physical virtualization server (or host), physical storage disk(s), and physical network element(s) to use when creating the new virtual machines. In some cases, the amount of the physical resources to be allocated (e.g., processing capacity, RAM, disk storage, network bandwidth, network latency, etc.) may be pre-determined by a contract or a service level agreement (SLA) between the cloud system and the customer requesting the virtual machines. It would be obvious to select the lowest latency physical virtualization server (or host) based on SLA for requesting lowest latency server or host.))
and cause, based on the user profile information, the first virtual device platform to load a virtual device associated with the physical device. (Bursell, [0030], [0052], [0065, [0077], [0091], load the virtual machine to the host based on profiles such as a VOIP server profile, a web server profile, a database server profile, an application profile, a web proxy device profile, a gaming server profile, a cache device profile, and a load balancer profile etc.)
However, the prior art fails to teach determine whether the first virtual device platform includes user profile information associated with a user of the physical device; in response to the determination that the first virtual device platform does not include the user profile information, identify a second virtual device platform that includes the user profile information and cause the second virtual device platform to transfer the user profile information to the first virtual device platform;
Yang teaches   determine whether the first virtual device platform includes user profile information associated with a user of the physical device; in response to the determination that the first virtual device platform does not include the user profile information, identify a second virtual device platform that includes the user profile information and cause the second virtual device platform to transfer the user profile information to the first virtual device platform; 
 (Yang, [0035] To reduce the time consumed to transfer the particular scenario profile from the server 104 to the access network, an edge computing or edge server placement may be used. For example, if there are a plurality of servers that host the first, second, third, fourth, fifth and sixth scenario profiles 106a, 106b, 106c, 106d, 106e, 106f, the most proximate server to the access network may be selected to reduce latency to transmit the first, second, third, fourth, fifth and sixth scenario profiles 106a, 106b, 106c, 106d, 106e, 106f to the access network relative to other possible servers (not illustrated). In this embodiment, the most proximate server may be the server 104.)
Therefore, it would have been obvious to a person of ordinary skill to use determine whether the first virtual device platform includes user profile information associated with a user of the physical device; in response to the determination that the first virtual device platform does not include the user profile information, identify a second virtual device platform that includes the user profile information and cause the second virtual device platform to transfer the user profile information to the first virtual device platform as taught by Yang. The motivation/suggestion would have been because there is a need to reduce a size of application downloads, reduce network traffic and decrease memory usage. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.	
	
Claim(s) 5 and 13 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 4, Bursell-Yang teaches the system of claim 1, wherein the circuitry is configured to in response to a determination that more than one virtual device platform includes the user profile information, select the second virtual device platform from among the more than one virtual device platform based on a latency associated with the second virtual device platform. (Yang, [0035] To reduce the time consumed to transfer the particular scenario profile from the server 104 to the access network, an edge computing or edge server placement may be used. For example, if there are a plurality of servers that host the first, second, third, fourth, fifth and sixth scenario profiles 106a, 106b, 106c, 106d, 106e, 106f, the most proximate server to the access network may be selected to reduce latency to transmit the first, second, third, fourth, fifth and sixth scenario profiles 106a, 106b, 106c, 106d, 106e, 106f to the access network relative to other possible servers (not illustrated). In this embodiment, the most proximate server may be the server 104.)

Claim(s) 8 and 16 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.

2.	Claim(s) 2, 3, 6, 7, 9-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell (20140258446 A1) in view of Yang et al (US 20210368023 A1) in view of YAMASHITA (US 20140143426 A1).
Regarding claim(s) 2, the prior art fail to teach the system of claim 1, wherein the circuitry is further configured to predict a location of the physical device, and wherein the latency associated with each of the plurality of virtual device platforms is determined based on the predicted location of the physical device.
However, YAMASHITA teach wherein the circuitry is further configured to predict a location of the physical device, and wherein the latency associated with each of the plurality of virtual device platforms is determined based on the predicted location of the physical device. (YAMASHITA, [0097], the difference between the distance to the data center 200 and the distance to the data center 300 is “50 km”. Thus, in the process 4090, if the difference between the distances is smaller than a certain threshold, the first selector 3130 may determine, as another candidate, an assignment pattern in which the virtual machine 103 and the disk 112 are migrated to the data center 300. Specifically, in the process 4090, the first selector 3130 selects, as a second candidate, an assignment pattern that causes the virtual machines 101 and 102 and the disk 111 to be migrated to the data center 400 and causes the virtual machine 103 and the disk 112 to be migrated to the data center 300. [0103], FIGS. 16A and 16B illustrate examples of transmission times between sites and client 800 included in the network.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the circuitry is further configured to predict a location of the physical device, and wherein the latency associated with each of the plurality of virtual device platforms is determined based on the predicted location of the physical device as taught by YAMASHITA. The motivation/suggestion would have been because there is a need to provides a service with a short delay time, and execute, in a server included in the recommended center, the service to be provided to the client that has output the request. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
Regarding claim(s) 3, Bursell-Yang-YAMASHITA teaches the system of claim 1, wherein the circuitry is further configured to identify the plurality of virtual device platforms, such that a distance between each of the plurality of platforms and the physical device is below a threshold. (YAMASHITA, [0097], the difference between the distance to the data center 200 and the distance to the data center 300 is “50 km”. Thus, in the process 4090, if the difference between the distances is smaller than a certain threshold, the first selector 3130 may determine, as another candidate, an assignment pattern in which the virtual machine 103 and the disk 112 are migrated to the data center 300. Specifically, in the process 4090, the first selector 3130 selects, as a second candidate, an assignment pattern that causes the virtual machines 101 and 102 and the disk 111 to be migrated to the data center 400 and causes the virtual machine 103 and the disk 112 to be migrated to the data center 300. [0103], FIGS. 16A and 16B illustrate examples of transmission times between sites and client 800 included in the network.)
Regarding claim(s) 9, Bursell-Yang-YAMASHITA teaches the method of claim 5, wherein determining the latency associated with each of the plurality of virtual device platforms comprises determining a processing delay in one or more servers associated with each of the plurality of virtual device platforms. (YAMASHITA, [0097], the difference between the distance to the data center 200 and the distance to the data center 300 is “50 km”. Thus, in the process 4090, if the difference between the distances is smaller than a certain threshold, the first selector 3130 may determine, as another candidate, an assignment pattern in which the virtual machine 103 and the disk 112 are migrated to the data center 300. Specifically, in the process 4090, the first selector 3130 selects, as a second candidate, an assignment pattern that causes the virtual machines 101 and 102 and the disk 111 to be migrated to the data center 400 and causes the virtual machine 103 and the disk 112 to be migrated to the data center 300. [0103], FIGS. 16A and 16B illustrate examples of transmission times between sites and client 800 included in the network.)

Regarding claim(s) 10, Bursell-Yang-YAMASHITA teaches the method of claim 5, wherein determining the latency associated with each of the plurality of virtual device platforms comprises determining a delay in communication between the client device and each of the virtual device platforms. (YAMASHITA, [0041], the transmission time “Tp” is also referred to as a transmission delay and may be calculated as a time that depends on a distance. Typically, the transmission time “Tp” is calculated as a time of approximately 0.5 ms per 100 km for optical communication that is executed using optical fibers. In the example illustrated in FIG. 2A, distances between the sites are equal to each other, or a distance between the client and the data center, distances between the data centers and the relay devices, and distances between the relay devices, are equal to each other. The distances between the sites may be different, and it is sufficient if the transmission times between the sites are calculated depending on the distances.)

Regarding claim(s) 11, Bursell-Yang-YAMASHITA teaches the method of claim 5, wherein at least two of the plurality of virtual device platforms are located in a same geographical location. (YAMASHITA, Fig.1)

Regarding claim(s) 12, Bursell-Yang-YAMASHITA teaches the method of claim 5, wherein at least two of virtual device platforms are located in different geographic locations. (YAMASHITA, Fig.1)

Claim(s) 6 and 14 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 7 and 15 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 17 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.
Claim(s) 18 is/are substantially similar to claim 10, and is thus rejected under substantially the same rationale.
Claim(s) 19 is/are substantially similar to claim 11, and is thus rejected under substantially the same rationale.
Claim(s) 20 is/are substantially similar to claim 12, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449